Order, Supreme Court, New York County (Barbara Kapnick, J.), entered February 13, 1997, which, insofar as appealed from, directed defendant managing agent to disclose to plaintiff *457tenant-shareholder all documents defendant previously produced to the New York County District Attorney’s Office, unanimously affirmed, with costs.
We reject defendants-appellants’ argument that the unreviewed documents are either privileged or not material and necessary. Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.